


Exhibit 10.8

THIS SECURITY AGREEMENT AMENDMENT AND THE RIGHTS PROVIDED HEREIN ARE SUBJECT IN
ALL RESPECTS TO THE TERMS OF AN AMENDED AND RESTATED SUBORDINATION AGREEMENT OF
EVEN DATE HEREWITH BETWEEN THE AGENT OF THE SECURED PARTIES AND SILICON VALLEY
BANK.

SECURITY AGREEMENT AMENDMENT

This SECURITY AGREEMENT AMENDMENT (the “Amendment”) is made as of November 16,
2007 between BlueLine Capital Partners, LP, a Delaware limited partnership with
an office located at 4115 Blackhawk Plaza Circle, Suite 100, Danville, CA 94596,
as agent (hereinafter, in such capacity, the “Agent”) for itself and the other
lenders listed on the signature page hereto (hereinafter, collectively, the
“Secured Parties”) and AXS-One Inc., a Delaware corporation with its principal
executive offices located at 301 Route 17 North, Rutherford, NJ 07070,
Attention: President (the “Debtor”).

WHEREAS, on May 29, 2007, the Debtor issued in favor of certain of the Secured
Parties (the “May Secured Parties”), promissory notes (collectively the “May
2007 Notes”), in the aggregate principal amount of Five Million Dollars
($5,000,000) and such May 2007 Notes were issued pursuant to the terms of a
Convertible Note and Warrant Purchase Agreement dated as of May 29, 2007 between
the Debtor and such Secured Parties;

WHEREAS, in connection with the issuance of the May 2007 Notes, the Debtor
entered into that certain Security Agreement dated as of May 29, 2007, between
the Debtor and the Secured Parties described therein (the “Security Agreement”);

WHEREAS, on the date hereof, the Debtor has issued in favor of certain of the
Secured Parties (the “November Secured Parties”), promissory notes (collectively
the “November 2007 Notes”), in the aggregate principal amount of Three Million
Seven Hundred and Fifty Thousand Dollars ($3,750,000) and the November Notes
have been issued pursuant to the terms of a Convertible Note and Warrant
Purchase Agreement (the “November Purchase Agreement”) of even date herewith
between the Agent, the Debtor and the November Secured Parties (such
transaction, the “November Financing”);

WHEREAS, it is a condition precedent to the November Secured Parties’ making any
loans under the November Purchase Agreement and the November 2007 Notes or
otherwise extending credit to the Debtor that the Debtor execute and deliver
this Security Agreement Amendment; and

WHEREAS, the Debtor, the Agent and each of the Secured Parties desires to amend
the Security Agreement in order to secure the Debtor’s obligations pursuant to
the November 2007 Notes;

 

 

--------------------------------------------------------------------------------






NOW, THEREFORE, in consideration of the premises and to induce the November
Secured Parties to extend the loans to the Debtor pursuant to the November 2007
Notes, the Debtor and the Secured Parties hereby agree as follows:

1. Capitalized Terms. Capitalized terms used and not defined herein shall have
the respective meanings ascribed to such terms in the Security Agreement.

2. Amendment to the Security Agreement.

(a) Section 1(c) of the Security Agreement is hereby amended by amending clause
(vii) of the defined term “Permitted Encumbrances” as follows: “(vii) the
security interests of Silicon Valley Bank as set forth in the Amended and
Restated Subordination Agreement of even date herewith between Silicon Valley
Bank and the Agent for the Secured Parties.”

(b) Section 1(c) of the Security Agreement is hereby amended by inserting the
following defined terms in appropriate alphabetical order therein:

“May 2007 Notes” means the Secured Convertible Promissory Notes of the Debtor in
the aggregate principal amount of Five Million Dollars ($5,000,000), issued
pursuant to the May Purchase Agreement.

“May Purchase Agreement” means the Convertible Note and Warrant Purchase
Agreement dated as of May 29, 2007, between the Debtor and the Secured Parties
set forth therein.

“Note” and “Notes” means the May 2007 Notes and/or the November 2007 Notes. This
definition shall supersede the definition of such terms set forth in the
recitals to this Agreement.

“November 2007 Notes” means the Series C 6% Secured Convertible Promissory Notes
of the Debtor in the aggregate principal amount of Three Million Seven Hundred
and Fifty Thousand Dollars ($3,750,000) issued pursuant to the November Purchase
Agreement.

“November Purchase Agreement” means the Convertible Note and Warrant Purchase
Agreement dated as of November 16, 2007, between the Debtor and certain of the
Secured Parties.

“Purchase Agreement” means the May Purchase Agreement and/or the November
Purchase Agreement, as applicable. This definition shall supersede the
definition of such term in the recitals to this Agreement.

“Secured Parties” shall mean the holders of the May 2007 Notes that executed
this Agreement and the holders of the November 2007 Notes that are made party to
this Agreement pursuant to the Security Agreement Amendment dated as of
November16, 2007, between the Debtor, the Agent and the other parties set forth
therein.

 

 

2

 

--------------------------------------------------------------------------------






“Warrants” shall mean the warrants to purchase Common Stock of the debtor issued
pursuant to the May Purchase Agreement or the November Purchase Agreement, as
applicable.

3. Joinder. The November Secured Parties executing this Amendment are hereby
joined to and made party to the Security Agreement as amended hereby as “Secured
Parties” thereunder and agree to be bound by all of the terms thereof. The May
Secured Parties hereby consent to such joinder.

4. Consent to November Financing. The Secured Parties hereby consent to the
November Financing and, in connection therewith, the Debtor’s execution,
delivery and performance of the November Purchase Agreement, the sale of the
November 2007 Notes and the consummation of the other transactions and execution
of the other agreements and documents contemplated by the November Purchase
Agreement.

5. Consent to pari passu Rank. The Secured Parties hereby acknowledge and agree
that the security interests granted hereby in connection with the November 2007
Notes will rank pari passu in priority of payment and in all other respects with
the security interests granted in connection with the May 2007 Notes, and the
Secured Parties hereby consent to such pari passu ranking.

6. Full Force and Effect of the Security Agreement. Except as specifically
amended hereby, the Security Agreement shall remain of full force and effect and
is hereby ratified and affirmed in all respects.

7. Governing Law, etc. This Amendment shall be deemed to be a contract made
under the laws of the State of New York and shall be construed in accordance
with such laws without reference to conflict of laws.

8. Counterparts; Facsimile Execution. This Amendment may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Executed signature pages
delivered by facsimile or other means of electronic image transmission shall
have the same force and effect as an original thereof.

[Signature pages follow.]

 

 

3

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
Amendment to be duly executed and delivered as of the date first above written.

 

 

 

AXS-ONE INC.



 

By: 


/s/ William P. Lyons

 

 

 

Name: William P. Lyons

 

 

 

Title: CEO

 

 

 

BLUELINE CAPITAL PARTNERS, LP, as Agent



 

By: 


/s/ Scott Alan Shuda

 

 

 

Name: Scott Shuda

 

 

 

Title: Managing Director of BlueLine Partners, LLC

 

 

4

 

--------------------------------------------------------------------------------






OMNIBUS SIGNATURE PAGE TO

AXS-ONE, INC.

SECURITY AGREEMENT AMENDMENT

The undersigned, as a Secured Party, hereby executes and delivers the Security
Agreement Amendment to which this signature page is attached, which, together
with all counterparts of the Security Agreement Amendment and signature pages of
the other parties named in said Security Agreement Amendment, shall constitute
one and the same document in accordance with the terms of the Security Agreement
Amendment.

 

 

 

Print Name:

 



 

By: 


/s/

 

 

Name:

 

 

 

Title:

 

 

 

5

 

--------------------------------------------------------------------------------